* Sed non allocatur.
For though the act is binding pggg L on the court, it is not binding on jurors or referees, might, they saw cause, give a larger sum in damages. So in slander, though the court are bound by the stat. of 21 Jac. 1, c. 16, and cannot increase the costs where the damages are under 40s. yet it was resolved by all the justices of B. R. and C. B., that the jury are not bound by that statute, and therefore they may give iol. costs where they give but iod. damages. 1 Salk. 207. Vide Cooke’s Cas. of Pract. in C. B. 45. Sayer’s Costs, 21.
And the same point was determined in this court in January term 1792, where trespass and false imprisonment was brought, and the action removed by the plaintiff, the jury on trial gave 37I. 10s. damages and full costs, and the judgment was entered accordingly; and on a question being afterwards made, the court adhered to their former opinion.
Judgment for the plaintiff for 12I. and costs.